                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION


 BRIAN P. MANOOKIAN,
                                              Civil Action No. 3:19-cv-00350
                        Plaintiff,
                                              Judge William L. Campbell, Jr.
               vs.

 FLOYD FLIPPIN et al.,

                        Defendants.


              CORRECTED REPLY IN SUPPORT OF PLAINTIFF’S
                 MOTION FOR PRELIMINARY INJUNCTION


I.      Mr. Manookian’s Claims Are Not Barred by Preclusion Principles or
        the Rooker-Feldman Doctrine

        A.    None of Mr. Manookian’s Claims Is Barred by Preclusion
              Principles

        Defendants’ preclusion argument is fundamentally unfounded because there

has simply not yet been a final state-court judgment for preclusion purposes

because the underlying disciplinary charges—including those from the original

suspension—have not yet been heard. Nothing in the Tennessee Supreme Court

rules suggests that a temporary suspension is final. In fact, the rule contemplates

that further proceedings should be adjudicated. Defendants’ argument seeks to

piggyback off the original suspension, but the charges underlying the original

suspension have not yet been decided.

        Moreover, the Tennessee Supreme Court’s judgment is not final for claim and

issue preclusion purposes because Mr. Manookian can still seek review by the U.S.



                                       1
     Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 1 of 12 PageID #: 746
Supreme Court of the orders already issued by the Tennessee Supreme Court in

this matter. See, e.g., Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373,

384 (1985).

      Issue preclusion applies only where an issue in two proceedings is identical.

In the October 17, 2019 Tennessee Supreme Court Order, that court stated: “After

reviewing the instant petition for dissolution filed by Mr. Manookian, including the

supplemental petition filed on October 15, 2019, the Court finds that Mr.

Manookian has not provided any factual basis demonstrating good cause for

dissolution of his temporary suspension.” (Emphasis added.) Because the October

17, 2019 Tennessee Supreme Court Order focused on “factual bas[e]s,” the issues

decided in that order are not identical to the legal issues regarding the

constitutionality of Rule 12.3 that this Court must determine on this motion.

      B.      The Rooker-Feldman Doctrine Does Not Prevent This Court
              from Issuing Relief in Favor of Mr. Manookian

      Defendants argue that the Rooker-Feldman doctrine applies, based on the

contention that Mr. Manookian is seeking federal district court review of a state

supreme court decision. Mr. Manookian’s preliminary injunction motion, however,

seeks three forms of prospective relief that defendants: (1) not again temporarily

suspend Mr. Manookian’s license under the procedures of Rule 12.3; (2)

immediately grant Mr. Manookian a new hearing in front of impartial panel

members; and (3) not engage in future retaliatory actions in violation of Mr.

Manookian’s First Amendment and due process rights.




                                     2
   Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 2 of 12 PageID #: 747
II.      The Younger v. Harris Abstention Doctrine Does Not Apply Here

         Defendants also argue that the Younger v. Harris abstention doctrine applies.

With respect to Moncier v. Board of Professional Responsibility, which states that

“[t]he Board simply is not a judicial system; thus, a Board member is not an officer

of a judicial system,” defendants argue that Moncier does not say that disciplinary

proceedings are not judicial in nature, but rather acknowledges an overlapping of

“investigative, prosecutorial, and adjudicative functions” in “administrative

agencies, like the Board.” 406 S.W.3d 139, 159 (Tenn. 2013). Defendants also cite to

Berger v. Cuyahoga Bar Association, 983 F.2d 718 (6th Cir. 1993), as “ruling that

when a state Supreme Court is the ultimate decision-maker in attorney disciplinary

proceedings those proceedings are judicial in nature for Younger purposes.” Dkt. 49

at 9.

         But the simple fact of the matter is that, when put to the question whether

the Board’s actions are judicial in nature, the Tennessee Supreme Court in Moncier

said no. 406 S.W.3d at 159.

III.     Mr. Manookian Has Demonstrated a Likelihood of Success on the
         Merits

         A.    Mr. Manookian Did Not Waive Objection to the Impartiality of
               Panel Members

         Defendants concede that recusal requests are contemplated under Section 4.6

of the Tennessee Supreme Court’s Rule 9. They argue, however, that Mr.

Manookian waived his objection to the impartiality of panel members by waiting too

long to raise the issue—at the Sept. 26, 2019 hearing. Dkt. 49 at 3. Defendants cite

to only two cases in support of their argument. In the first case, Wright v. Buyer,


                                        3
      Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 3 of 12 PageID #: 748
No. W2018-01094-COA-T10B-CV, 2018 WL 3546784, at *3–*4 (Tenn. Ct. App. July

24, 2018), a recusal motion was filed after a probate judge had already dismissed

the case—a situation far different from the circumstances here. The other case to

which defendants cite—Davis v. Tennessee Department of Employment Security, 23

S.W.3d 304 (Tenn. Ct. App. 1999)—concerns a statutory 60-day deadline and is not

on point in any way. Mr. Manookian raised the bias issue at the hearing that he

was given in this matter. That is not too late; that is timely.

      In their waiver argument, defendants also argue that, because Section

12.3(d) requires appointment of at least one Board member on any three-member

hearing panel and, if a hearing is held before the full twelve-member panel, nine of

the twelve Board members will be attorneys, Mr. Manookian should not be able to

throw state attorney disciplinary proceedings into “disarray” by filing suit against

all Board members. That argument is baseless. Dkt. 49 at 13.

      First, the imperatives of the U.S. Constitution supersede state attorney

discipline rules, and states regularly and easily assign unbiased persons to perform

administrative agency tasks when constitutional concerns require the states to do

so. Second, during this litigation, Mr. Manookian has offered to dismiss any Board

member as to whom defendants’ counsel would provide evidence that they were not

involved in the matters challenged in the complaint. Defendants’ counsel has

declined to provide any such evidence and has chosen instead to keep all Board

members as defendants in the case despite Mr. Manookian’s repeated offers to

dismiss any Board members who defendants have claimed in past briefing had no




                                     4
   Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 4 of 12 PageID #: 749
involvement. Defendants cannot reap any benefit from a woe-is-us argument where

Mr. Manookian has offered to dismiss any uninvolved Board members if given some

evidence of who was not involved.

      B.    Section 12.3 Lacks Adequate Due Process Protections

      Defendants argue that, under Section 12.3, “an immediate post-deprivation

hearing is available” and note that Mr. Manookian had a day-long hearing on

September 26 about the latest two petitions to reinstate his temporary suspension.

Id. at 14–15. But Mr. Manookian has never been provided a final adjudicative

hearing on the merits as required for due process. See Barry v. Barchi, 443 U.S. 55,

66 (1979) (government must provide immediate post-deprivation hearing that

finally adjudicates the matter). Rather, he has been provided repeated non-final,

non-dispositional hearings at which he has the burden of establishing "good cause"

for dissolution of his suspension, and where the Board's allegations are taken as

true. This does not even begin to comport with the minimum constitutional

requirements articulated in Barry v. Barchi, but rather runs directly contrary to

them. And while Section 12.3 itself contemplates that a final dispositional hearing

on the merits may occur, it does not actually require one or provide any framework

or timeline within which one must occur. See Tenn. S. Ct. R. 9, § 12.3(d)

(contemplating temporary suspension until “final disposition of all pending

disciplinary charges against said attorney”). As a result, an attorney can be

suspended on unproven allegations with no end date to that suspension, and no

requirement that the Board even formally bring charges; much less hold a final

hearing on those charges. That is precisely what has occurred here.


                                     5
   Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 5 of 12 PageID #: 750
      Even if the hearing the defendants’ claim as a post-deprivation hearing could

suffice for due process—it does not—the fact that a state actor may have stopped

violating the Constitution after a lawsuit is filed does not necessarily resolve the

constitutional question at issue. By comparison, in the mootness context, the

Supreme Court has repeatedly applied the “well settled rule that a defendant’s

voluntary cessation of a challenged practice does not deprive a federal court of its

power to determine the legality of the practice” because the defendant could simply

resume the practice after the lawsuit. N.E. Fla. Chapter of Associated Gen.

Contractors of Am. v. City of Jacksonville, 508 U.S. 656, 662 (1993). The

jurisdictional mootness issue is illustrative of the general principle that the fact

that a defendant stops violating the Constitution once a lawsuit is filed does not

guarantee that the defendant will not resume the practice later.

      C.     Section 12.3 on Its Face and as Applied Violates the First
             Amendment

      Defendants’ response has no specific section about the First Amendment, but

discusses the First Amendment issues throughout, including the introduction and

Section I (re Rooker-Feldman doctrine). Those arguments focus on the contention

that Mr. Manookian’s emails are not protected speech. But that argument is

irrelevant to the preliminary injunction motion and is not before the Court because

the motion based its First Amendment retaliation arguments not on the emails but

on Mr. Manookian’s filing of two lawsuits—one against a judge and one against the

members of the Board. The filing of lawsuits is an undisputed form of speech that is

constitutionally protected against retaliation.



                                     6
   Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 6 of 12 PageID #: 751
IV.   Defendants’ Other Arguments Do Not Justify Denial of Preliminary
      Injunctive Relief

      A.      Defendants’ Status Quo Arguments Are Not on Point

      In the introduction of their response, defendants argue that the existing

status quo is that Mr. Manookian’s license has been temporarily suspended and

that the Court should therefore deny the requested preliminary injunction.

Defendants’ depiction of the status quo does not accurately reflect the circumstances

of this motion.

      As noted earlier, Mr. Manookian’s motion seeks a preliminary injunction

granting three forms of prospective relief that defendants: (1) not again temporarily

suspend Mr. Manookian’s license under the procedures of Rule 12.3; (2)

immediately grant Mr. Manookian a new hearing before impartial panel members;

and (3) not engage in future retaliatory actions in violation of Mr. Manookian’s First

Amendment and due process rights.

      With respect to points (1) and (3), the current status quo is that Mr.

Manookian is free from such future actions that have not yet occurred. Prospective

relief that enforces existing constitutional rights, by definition, does not change the

status quo.

      With respect to point (2), Mr. Manookian’s request for a prompt hearing is

precisely what the Due Process Clause guarantees. It is unconscionable for

defendants to argue that, having deprived Mr. Manookian of his due process rights,

they can continue to do so free from the scrutiny of a federal court because Mr.

Manookian’s status of being deprived of his due process rights is the status quo.



                                     7
   Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 7 of 12 PageID #: 752
That, quite simply, is not how due process works. Gershenfeld v. Supreme Court,

641 F. Supp. 1419 (E.D. Pa. 1986).

      B.     Defendants Are Not Entitled to Absolute Immunity Against Mr.
             Manookian’s Claims

      Defendants contend they are entitled to absolute immunity because their

actions have been either judicial or prosecutorial. Defendants are correct that

Section 1983 bars injunctive relief against a judicial officer acting in his or her

judicial capacity, but the Supreme Court repeatedly has emphasized that

prosecutors are subject to federal injunctions because they are state officers who

enforce or threaten to enforce the law. Cf. Ex parte Young, 209 U.S. 123 (1908)

(permitting injunctive relief against state attorney general). Here, Mr. Manookian

seeks two forms of relief that are quasi-prosecutorial, not judiciary or quasi-

judiciary. In particular, Mr. Manookian’s motion seeks the following forms of relief:

a declaration and preliminary injunction that defendants not again temporarily

suspend Mr. Manookian’s license under the procedures of Rule 12.3 and that

defendants not engage in future retaliatory actions in violation of Mr. Manookian’s

First Amendment and due process rights. Those matters are plainly subject to

injunctive relief under Ex parte Young and its progeny. Accordingly, defendants’

absolute immunity argument does not bar injunctive relief here.

      C.     Mr. Manookian Has Shown that He Will Suffer Irreparable
             Constitutional Harm

      Defendants did not make any irreparable harm argument in their response.

Because Mr. Manookian has presented evidence that his constitutional rights




                                     8
   Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 8 of 12 PageID #: 753
(expression and due process) have been violated, this Court should conclude that he

will suffer irreparable harm in the absence of a preliminary injunction.

      D.     The Balance of Harms and the Public Interest Favor Entry of a
             Preliminary Injunction

      Defendants’ response repeatedly focuses on the Tennessee Supreme Court’s

finding that Mr. Manookian poses a supposed threat of substantial harm to the

public. Defendants ignore that the violation of constitutional rights constitutes

irreparable harm, as noted above, as well as the seriousness of the harm to Mr.

Manookian given the past retaliation by the Board, and the basic point that it is

always in the public interest to ensure that constitutional rights are not abridged.

      As of now, Mr. Manookian is no longer able to practice law. This harms not

only him, but also his clients, whom he now no longer may represent as long as the

suspension remains in effect. This Court should bear in mind that defendants for

over 18 months have violated Mr. Manookian’s constitutional rights with impunity

and without giving him a final and fundamental hearing on the charges underlying

the issuance of the disciplinary charges and then claiming that no federal court can

review their conduct. A right without a remedy, of course, is not a right. Mapp v.

Ohio, 367 US. 643, 656 (1961) (explaining that to provide a right without a remedy

“is to grant the right but in reality to withhold its privilege and enjoyment”). The

Tennessee Supreme Court, by ordering on October 17 that the Board must promptly

hold a hearing, is in apparent recognition of these fundamental constitutional

points, but Rule 12.3 unconstitutionally fails to provide any framework to guarantee

that the due process guarantees are carried out, and the Board—now a full month



                                     9
   Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 9 of 12 PageID #: 754
after the Tennessee Supreme Court’s last ruling—still has not held the hearing it

was ordered to hold.

      A hearing before the Board, alone, is not a meaningful opportunity for the

plaintiff to be heard. “To be meaningful, an opportunity for a full hearing and

determination must be afforded at least at a time when the potentially irreparable

and substantial harm caused by a suspension can still be avoided.” Barry v. Barchi,

443 U.S. 55, 73–74 (1979) (Brennan, J., concurring in part). “Despite the Board

member’s recommendation, plaintiff could remain suspended indefinitely because

the [state] Supreme Court is under no time constraint within which it must act. Due

process, therefore, unquestionably requires a prompt final disposition of the issues

upon which the state has deprived the plaintiff of his property right.” Gershenfeld,

641 F. Supp. at 1428 (citing and quoting Mackey v. Montrym, 443 U.S. 1, 29 n.7

(1979) (Stewart, J., dissenting); Ciechon v. City of Chicago, 634 F.2d 1055, 1060 (7th

Cir. 1980)).

                                  CONCLUSION

      For these reasons, Mr. Manookian respectfully requests that this Court order

the relief requested in his Motion for Preliminary Injunction.

                                           Respectfully submitted,

 Date: November 18, 2019                   s/ Aaron Gott
                                           AARON GOTT
                                           Jarod Bona (admitted pro hac vice)
                                           David Codell (admitted pro hac vice)
                                           Aaron Gott (admitted pro hac vice)
                                           BONA LAW PC
                                           4275 Executive Square, Suite 200
                                           La Jolla, CA 92037



                                    10
  Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 10 of 12 PageID #: 755
                                       (858) 964-4589
                                       jarod.bona@bonalawpc.com
                                       david.codell@codell.com
                                       aaron.gott@bonalawpc.com

                                       Counsel for Plaintiff

                                       Daniel Horwitz
                                       Tennessee Bar No. 032176
                                       1803 Broadway, Suite #531
                                       Nashville, TN 37203
                                       (615) 739-2888
                                       daniel.a.horwitz@gmail.com

                                       Local Pro Bono 1 Counsel for Plaintiff




1.     Any attorney’s fee awarded to Mr. Manookian and earned by Mr. Horwitz
shall be donated to the First Amendment Center.



                                    11
  Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 11 of 12 PageID #: 756
                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and exact copy of the foregoing

Corrected Reply in Support of Plaintiff’s Motion for Preliminary Injunction has been

served on the persons listed below by means of this Court’s filing system:


        Talmage M. Watts                        Daniel Horwitz
        Senior Assistant Attorney General       Tennessee Bar No. 032176
        Attorney General’s Office – Tax         1803 Broadway, Suite #531
        Division                                Nashville, TN 37203
        P.O. Box 20207                          (615) 739-2888
        Nashville, TN 37202-0207                daniel.a.horwitz@gmail.com
        (615) 741-6431 telephone
        talmage.watts@ag.tn.gov                 Local Pro Bono Counsel for Plaintiff

        Counsel for Defendants

on this 18th day of November 2019.


                                                         s/Aaron Gott
                                                        AARON GOTT




  Case 3:19-cv-00350 Document 56 Filed 11/18/19 Page 12 of 12 PageID #: 757
